Citation Nr: 1723185	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  04-07 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a 100 percent schedular rating for posttraumatic stress disorder (PTSD) under 38 C.F.R. § 4.16(c) (1996), prior to August 1, 1999.

2.  Entitlement to a 100 percent schedular rating for PTSD under 38 C.F.R. § 4.16(c) (1996), from August 1, 1999.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to December 1969.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  A claim seeking an increased rating for PTSD was originally before the Board on appeal from a March 2003 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) that continued a 30 percent rating for PTSD.  A January 2004 Decision Review Office (DRO) decision increased the rating to 50 percent, effective December 3, 2001.  The Veteran continued to appeal both the 50 percent rating and the effective date assigned.   

In July 2008, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  A December 2008 Board decision granted a 70 percent rating for PTSD, effective (from the earlier effective date of) August 30, 2001, and denied an effective date prior to August 30, 2001, for the assignment of a rating in excess of 30 percent for that disability.  In its analysis, the Board concluded that an August 30, 2001 rating decision had not been timely appealed; thus the 30 percent initial rating assigned prior to that date was final and not for consideration in the instant appeal.

The Veteran appealed the Board's December 2008 decision to the Court, resulting in a February 2011 Memorandum Decision vacating the December 2008 Board decision and remanding the matter for readjudication consistent with the instructions outlined in the Memorandum Decision.  Specifically, while the Court concurred that the Veteran did not timely appeal the August 2001 rating decision, it found that the Board failed to provide adequate reasons or bases for determining whether a June 2002 statement constituted new and material evidence received within one year of the August 2001 rating decision and, potentially, vitiating the finality of that decision (such that the issue would be more properly characterized as an appeal of the initial rating assigned).  In its discussion, the Court indicated that the Board should consider the potential applicability of (former) 38 C.F.R. § 4.16(c) (1996), which stated that where the only compensable disability is a mental disorder rated 70 percent, and such disability precludes substantially gainful occupation, the Veteran shall be assigned a 100% schedular evaluation.  (Notably, the Veteran did not present argument to the Court regarding the 70 percent schedular rating assigned (under the revised version of the Rating Schedule) from August 30, 2001; argument was limited to a rating in excess of 70 percent solely under the auspices of 38 C.F.R. §§ 4.16 (c) or 3.321(b)(1) (on an extraschedular basis).  

A December 2011 Board decision held that the August 2001 rating decision had not become final and that the present appeal was properly characterized as an appeal for increases in the "staged" ratings of 30 percent, prior to August 30, 2011, and (on an extraschedular basis only) 70 percent from that date.  The Board denied entitlement to a rating in excess of 70 percent on an extraschedular basis (which the Veteran did not appeal further) and remanded the matter of an increased initial rating in excess of 30 percent.  The matter of the initial rating assigned was again before the Board in February 2013 and February 2014, when it was remanded for additional development.  A March 2014 Appeals Management Center (AMC) rating decision granted an initial 50 percent rating for PTSD.

A February 2015 Board decision determined that the Veteran was entitled to a 70 percent initial rating for PTSD; the Board noted that the new rating assignment resulted in fulfillment of one of the criteria for a 100 percent schedular rating under the version of 38 C.F.R. § 4.16(c) in effect at the time the claim was filed.  The Board recharacterized the issues on appeal to include entitlement to a 100 percent rating under 38 C.F.R. § 4.16(c) and remanded that matter to the RO for consideration in the first instance.  

As is discussed in greater detail below, the Board finds that the record supports entitlement to an initial 100 percent rating under 38 C.F.R. § 4.16(c), but that additional development is required to determine whether the Veteran is entitled to such rating during and after a period of trial employment beginning in August 1999.  To afford greatest benefit to the Veteran (and prevent delay of benefits to which entitlement has been established), the matter is now characterized to reflect the different time periods involved.  The claims file is now in the jurisdiction of the St. Petersburg, Florida, RO.

The issue of entitlement to a 100 percent schedular rating for PTSD under 38 C.F.R. § 4.16(c) (1996) from August 1, 1999 is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

Prior to August 1, 1999, the Veteran's service-connected PTSD is shown to have rendered him incapable of maintaining regular substantially gainful employment.


CONCLUSION OF LAW

A 100 percent schedular rating under 38 C.F.R. § 4.16(c) is warranted for the Veteran's PTSD for the period through July 31, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2106); 4.16 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

With respect to that portion of the appeal that is addressed on the merits herein, discussion of the impact of the VCAA on the matter is not necessary, as any notice or duty to assist omission is harmless.



Legal Criteria, Factual Background, and Analysis

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Accordingly, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Under the version of 38 C.F.R. § 4.16 in effect prior to November 7, 1996, (and in effect at the time the Veteran filed his claim), a 100 percent schedular rating was to be assigned when the only compensable service-connected disability was a mental disorder assigned a 70 percent evaluation, and such mental disorder precluded a Veteran from securing or following a substantially gainful occupation.  (This provision was deleted effective November 7, 1996, with a revision of regulatory  criteria.)  

On April 1993 VA (fee-basis) examination, the examiner provided a diagnosis of PTSD "considered to be moderate to severe in nature".  In pertinent part, the examiner opined that the Veteran was "unable to be a productive member in the community" and "unable to care for his day-to-day needs."  

In July 1996 correspondence, the Veteran's private psychologist, R.U., PhD, stated that in the past three years, the Veteran had failed at three work attempts, two of which resulted in criminal charges against the Veteran.  Dr. R.U. stated that the Veteran was "unable to handle even mild and routine work pressures" and frequently presented for appointments with visible injuries from physical altercations.  Dr. R.U. opined that the Veteran's thought processes and concentration were compromised, memory was variable, and impulse control significantly compromised.  She stated that his ability to care for himself had deteriorated and concluded that the Veteran's employability was "markedly impaired."  In April 1997 correspondence, she stated that the Veteran was maintaining sobriety and able to maintain in routine and nonstressful situations, but that he remained "unable to sustain and persist at levels that would be required to do substantial gainful activity." 

On May 1999 VA (fee-basis) examination and in a July 1999 addendum opinion, the examiner concluded that the Veteran's mental status was within normal limits and that he did not meet the diagnostic criteria for PTSD.  The examiner attributed the Veteran's impairment (including low tolerance for frustration and stress) to (noncompensable) personality disorder or to attention deficit disorder.  

On December 2002 VA (fee-basis) examination, the examiner stated that the May/July 1999 opinions were in error, that results of diagnostic testing were inaccurately interpreted by those examiners, and the clinical evidence did not justify diagnosis of a personality disorder.  The December 2002 VA examiner concluded that the correct diagnosis was PTSD, and that such diagnosis was the source of the Veteran's behavior problems.  

Social Security Administration (SSA) records indicate that the Veteran commenced a trial work period (TWP) in August 1999, which converted to regular employment in May 2000; SSA disability benefits were terminated at that time.

The record pertinent to the Veteran's employability prior to his SSA TWP in August 1999 supports a finding that he was unemployable due to his service-connected PTSD.  Of particular relevance is Dr. R.U.'s report that the Veteran had attempted employment on several occasions, but that his behavior (due to his PTSD) resulted in legal consequences.  Evidence of failed employment due to PTSD, and of criminal charges stemming from the Veteran's performance during that employment, is compelling evidence that the Veteran was unemployable at that time.  This evidence is consistent with the SSA determination that the Veteran was unemployable during this time period, and the findings on an April 1993 VA (fee- basis) examination that the Veteran was unable to be productive or care for daily needs.

The Board acknowledges that the May/July 1999 VA (fee-basis) examination reports suggest that the Veteran was no longer unemployable (due to service-connected disability) at that time.  However, the Board notes that the findings of those examiners-that the Veteran did not have PTSD and that his symptoms were cause by noncompensable personality disorder-are contradicted by the other clinical evidence of record.  Furthermore, on subsequent December 2002 VA (fee-basis) examination, the examiner specifically addressed the 1999 examination reports and explained that they were based on bias and inaccurate evaluation of psychological testing.  Consequently, the Board finds that the 1999 VA examinations are entitled to less probative weight and do not support a finding that the Veteran was employable at that time.  The evidence is at least in equipoise that the Veteran was unemployable due to service-connected PTSD throughout the period prior to the August 1999 TWP.    

The Board finds that the overall evidence of record supports the Veteran's claim for a 100 percent schedular rating for PTSD, prior to August 1, 1999, under the version of 38 C.F.R. § 4.16(c) in effect at the time the Veteran filed his claim.  Resolving any remaining reasonable doubt regarding the degree of disability/impairment in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that a 100 rating is warranted, prior to August 1, 1999.


ORDER

A 100 percent schedular rating is granted for the Veteran's PTSD for the period prior to August 1, 1999, under 38 C.F.R. § 4.16(c)(1996), subject to the regulations governing payment of monetary awards.




REMAND

As previously noted, the Veteran has not further pursued an appeal with the 70 percent rating assigned under the regulations in effect from November 7, 1996, nor has he pursued further appeal with respect to an increased rating on an extraschedular basis.  The sole remaining theory of entitlement to an increased rating is based on the version of 38 C.F.R. § 4.16(c) in effect when the Veteran filed his initial claim of service connection for PTSD.  (While that provision was eliminated effective November 7, 1996, if continuing entitlement from August 1, 1999 is shown, a continued rating under that provision would remain in effect until entitlement was no longer shown.) 

SSA records show that the Veteran was employed beginning in August 1999 and continuing until October 2005.  The Veteran/his attorney have asserted that his employment was of a sheltered nature and should not be considered gainful employment (providing some support for the assertion).  (See, e.g., April 2003 letter from employer, stating that attendance was less than full time and that, absent personal relationship, the Veteran would have been fired.)  However, other evidence of record suggests that the Veteran was (at least during part of this period) engaged in substantially gainful employment.  (See, e.g., July 2008 application for total disability based on individual unemployability, reporting that the Veteran worked 40 hours per week beginning in July 1999).  Evidence regarding employment and pay is clearly necessary to properly address the allegation that employment from August 1, 1999 was less than substantially gainful.  Records pertaining to the Veteran's employment (and specifically pay) for the period from 1999 to 2005 have not been sought.  Accordingly, development for such evidence is necessary.  

The Veteran is advised that when full-time employment is shown, if there is an  allegation that such employment was not regular, substantially gainful, but was of a sheltered nature, evidence must be presented supporting such allegation.  While VA will assist in securing such evidence, the responsibility that such evidence is received ultimately falls on him.  He is advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.

It appears that the Veteran was last afforded a VA examination in January 2006.  If continuing unemployability (for less than substantially gainful employment) is shown from August 1999, a contemporaneous examination to assess the PTSD may be necessary.

Finally, the record indicates that the Veteran receives on-going treatment for PTSD.  Records of such treatment are pertinent (and may be critical) evidence in this matter (and VA records are constructively of record, and must be secured for the record).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all records of VA treatment the Veteran has received (that are not already associated with the record.)  The AOJ should also ask him to provide releases for VA to obtain all pertinent private treatment records.  The AOJ should secure complete records from the providers identified.  If any records are unavailable the reason should be noted in the record, and the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should ask the Veteran to complete authorization forms for VA to secure from his employer (for the period from August 1, 1999 through October 2005) all documents pertaining to his attendance, salary/pay, and the nature of the work performed during such period.  The AOJ should secure all such records for the record.  If the Veteran does not submit the authorization forms upon being so advised, the claim must be further processed under 38 C.F.R. § 3.158(a) as abandoned.  If he provides the authorization, but the employer does not provide the documents upon the AOJ's request the Veteran must be advised that ultimately it is his responsibility to ensure that the documents are received.

3. When the development requested above is completed, if indicated necessary (i.e., if unemployability for other than sheltered employment is shown for the period from August 1, 1999 through October 2005 and beyond), the AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to assess the severity of his PTSD, and in particular its impact on his employability.  The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning, beginning in August 1999, and identify whether, when, and to what extent the symptoms and functional impairment have worsened since that time (if such is the case).  The examiner should also specifically comment on any discrepancies between the psychiatric disability picture presented by VA examination reports, VA treatment records, private treatment records, lay statements, and (if obtained) employment records.

The examiner must explain the rationale for all opinions, citing to supporting factual data.

4.  The AOJ should then review the record and readjudicate (under 38 C.F.R. § 3.158(a), if applicable) the claim remaining on appeal.  If it remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his attorney opportunity to respond.  [If the Veteran does not provide the records releases sought, and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply, the SSOC must include explanation for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


